DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-19 are rejected.
Claim 20 is objected to.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if it does not fall within one of the four statutory categories of invention (step 1) or does not meet a test for determining that: the claim recites a judicial exception, e.g. an abstract idea (step 2A prong I), without integration into a practical application (step 2A prong II), and does not recite additional elements that provide significantly more than the recited judicial exception (step 2B).

Step 1: Applicant’s independent claims 1, 9, and 19 are directed toward a “A system…, A method for updating…, A non-transitory computer readable medium…” Therefore, it can be seen that it falls within one of the four statutory categories of invention.

With regard to step 2A prong I, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
(a)	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)	Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Step 2A Prong I Analysis: Applicant’s independent claims 1, 9, and 19 recite the abstract idea “…updating an in-vehicle map of a host vehicle, comprising: receiving data streams from a plurality of external sensors of a host vehicle; processing, using processing circuitry, the data streams to monitor the activities of other vehicles; determining whether the activities of the other vehicles deviate from map; geo-fencing a map region in which the activities of the other vehicles deviate from the map; receiving a data stream from the external sensors focused on the geo-fenced map region; analyzing patterns of behavior of the activities of the other vehicles from the data stream; and determining whether to update a database of the in-vehicle map with the behavior…” which comprises “Mental Processes”.  For example, a person can generate multiple incidents in terms of driving behaviors of the vehicles or drivers in relation to routes that they have stored in their memory. They can also generate these incidents in their minds in a zone or area that they have predetermined, or previously thought about. Further, a person can generate profiles/scenarios, and reactions/solutions to incidents in terms of driving behaviors of the vehicles in their minds based streets on which a host vehicle has travelled, and based on current information of the vehicle (i.e. a person observes the road conditions, incidents or traffic conditions on the road and drive accordingly based on the previous experience on the road). 
Applicant’s independent claims 1, 9, and 19 also recite the abstract idea “…receiving data streams…processing…determining…geo-fencing…receiving …and determining whether to update a database of the in-vehicle map with the behavior…” which comprises “Mental Processes”.  For example, a person can generate multiple incidents in terms of driving behaviors of the vehicles or drivers in relation to a theft or an unauthorized use of the vehicle, and carry out steps to prevent unauthorized drivers to have access to the vehicle that they have stored in their memory.
Applicant’s independent claims 1, 9, and 19 also recite the abstract idea “…and determining whether to update a database of the in-vehicle map with the behavior” which comprises “Mental Processes”.  For example, a person can generate profiles/scenarios, and reactions/solutions to incidents in terms of driving behaviors of the vehicles in their mind based on a street on which a host vehicle has traveled, and based on current information of the vehicle (i.e. a person observes and carry out steps to prevent unauthorized drivers to have access to the vehicle, the road conditions, incidents or traffic conditions on the road and drive accordingly based on the previous experience on the road).

With regard to Step 2A Prong II, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Step 2A prong II Analysis: claims 1, 9, and 19 recite an additional limitation including “A system comprising…a plurality of external sensors of the host vehicle configured…, A method…using processing circuitry…, one or more processors, cause the one or more processors to perform a method for updating…” which is an example of adding an insignificant extra-solution activity, in this case a pre-solution activity, to the judicial exception. Specifically, this is an example of mere data gathering.
	claims 1, 9, and 19 recite further additional limitations including: “…a plurality of external sensors of the host vehicle configured…, …processing circuitry…, one or more processors…”. As previously stated, because the written description fails to disclose the corresponding structure for these limitations to perform their functions, the examiner has interpreted these limitations as generic computers or processing devices. Thus, these limitations are examples of generic computer components and are viewed as nothing more than attempts to generally link the use of the judicial exceptions to the technological environment of generic computers.

With regard to Step 2B, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.

Step 2B Analysis: Applicant’s claims 1, 9, and 19 do not recite additional elements that provide significantly more than the recited judicial exception. When considered individually or in combination, the additional limitations of claims 1, 9, and 19 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application.

Test for patentability conclusion: Thus, since claims 1, 9, and 19 reciting an abstract idea (step 2A prong I), not integrated into a practical application (step 2A prong II), and does not comprise significantly more than the recited abstract idea (step 2B), it is directed toward non-statutory subject matter and is rejected under 35 U.S.C. 101.

          Dependent claims 
Step 1: claims 2-8 are dependent of claim 1 which is a system claim (Therefore, it can be seen that it falls within one of the four statutory categories of invention). claims 10-18, and 20 are dependent claims of claims 9, 19 which are method, non-transitory computer readable medium claims, “A method…using processing circuitry…, one or more processors, cause the one or more processors to perform a method for updating…” (Therefore, it can be seen that it falls within one of the four statutory categories of invention (Step 1: yes)).
          Step 2A Prong One: claims 2-8, 10-18, and 20 recite the limitation of  “a plurality of external sensors of the host vehicle configured to monitor…a computing device having a receiver operatively connected to the first plurality of sensors…processing circuitry…, an anomaly detector configured to analyze…, the behavior matching unit is configured to match…, the confidence level calculation unit is configured to determine…, the persistence value calculation unit is configured to determine…, the behavior updater is configured to transmit…, a map update determination unit configured to retain…” steps; in (claims 2-8, 10-18, and 20). These claims recite an abstract idea which is directed to mental process. 
         Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claims do not include any additional elements that integrate the abstract idea into a practical application. The “monitor…, analyze…, match…, determine…, transmit…, retain…” steps are recited at a high-level of generality (i.e., as a generic outputting/data gathering means/display means) and amount to mere solution activities to apply the recited abstract idea(s) and/or solution activities in the field of navigation.
          Step 2B: The claims 2-8, 10-18, and 20 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
         As such, 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al.  (US Pat. No.: 10,824,145 B1: hereinafter: “Konrardy”) in view of Huang et al.  (US Pub. No.: 2021/0312798 A1: hereinafter: “Huang”).

         Consider claim 1:
                  Konrardy teaches a system for updating an in-vehicle map of a host vehicle (See Konrardy, e.g., “…determining the suitability of various locations for autonomous and/or semi-autonomous operation of vehicles…obtain and process data from multiple sources to determine suitability of locations such as road segments…operating data from a plurality of autonomous vehicles may be used to determine whether each of a plurality of road segments may be safely traversed by vehicles using particular autonomous operation features or technologies…establish permissions or recommendations regarding the roadways for autonomous operation feature use by other vehicles…may not allow (e.g., may disable) aspects of autonomous or semi-autonomous operation along road segments rated below a minimum threshold safety level for the use of relevant autonomous operation features…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Figs. 1A-B elements 100-186, Figs. 5-8 steps 500-822), comprising: a plurality of external sensors of the host vehicle configured to monitor activities of other vehicles in a surrounding environment (See Konrardy, e.g., “…the vehicle 108 may observe that another vehicle has swerved based upon sensor data from one or more sensors 120 of the vehicle 108. Based upon such observation, the vehicle 108 may communicate with the other vehicle to obtain communication data indicating an indication of a reason why the other vehicle swerved (e.g., to avoid a pot hole or debris, to avoid an animal, or due to driver error…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Figs. 1A-B elements 100-186, Figs. 5-8 steps 500-822); a computing device having a receiver operatively connected to the first plurality of sensors (See Konrardy, e.g., “…the on-board computer 114 may identify the anomaly based upon the environmental data. The location, type, and severity of the anomaly may be identified…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Figs. 1A-B elements 100-186, Figs. 5-8 steps 500-822), the computing device including a computer-readable medium comprising program instructions, executable by processing circuitry (Figs. 1A-B elements 100-186, Fig. 2 elements 110-250), to cause the processing circuitry to: determine whether the activities of the other vehicles deviate from the map (See Konrardy, e.g., “…the communication data may be received in response to a request from the vehicle 108…may communicate with the other vehicle to obtain communication data indicating an indication of a reason why the other vehicle swerved The type of the anomaly may include one or more of: (i) road construction; (ii) a flooded road; (iii) a pot hole; (iv) debris in a traffic lane; (v) inadequate road or lane marking visibility; (vi) presence of a bicycle lane; (vii) inoperable traffic lights; (viii) inadequate road lighting from street lights; (ix) presence of a pedestrian; (x) presence of a school bus stop; (xi) presence of a school zone; (xii) traffic direction by emergency personnel; (xiii) a traffic accident; (xiv) a detour; (xv) presence of children; or (xvi) presence of an animal…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Fig. 1A-B elements 100-186, Figs. 5-8 steps 500-822); determining a map region in which the activities of the other vehicles deviate from the map (See Konrardy, e.g., “…obtaining environmental data associated with an anomaly within the vehicle operating environment…an anomaly may be identified…determining a location, type, and severity of the anomaly. If corrective action is determined to be needed in response to the identified anomaly…one or more corrective actions may be determined…implemented by the vehicle…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Figs. 1A-B elements 100-186, Figs. 5-8 steps 500-822); receive a data stream from the external sensors focused on the determined map region (See Konrardy, e.g., “…obtaining environmental data associated with an anomaly within the vehicle operating environment…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Figs. 1A-B elements 100-186, Figs. 5-8 steps 500-822).
                     Konrardy further teaches analyze patterns of behavior of the activities of the other vehicles from the data stream (See Konrardy, e.g., “…the communication data may be received in response to a request from the vehicle 108…the anomaly may include one or more of: (i) road construction; (ii) a flooded road; (iii) a pot hole; (iv) debris in a traffic lane; (v) inadequate road or lane marking visibility; (vi) presence of a bicycle lane; (vii) inoperable traffic lights; (viii) inadequate road lighting from street lights; (ix) presence of a pedestrian; (x) presence of a school bus stop; (xi) presence of a school zone; (xii) traffic direction by emergency personnel; (xiii) a traffic accident; (xiv) a detour; (xv) presence of children; or (xvi) presence of an animal…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Fig. 1A-B elements 100-186, Figs. 5-8 steps 500-822); and determine whether to update a database of the in-vehicle map with the behavior (See Konrardy, e.g., “…the server 140 may use the information included in the alert to update road segment suitability data in a map database…the server 140 may update a map database based upon the information regarding the alert. The map database may be updated by adding new data regarding the anomaly to the database, the new data being associated with a suitability score or other autonomous operation suitability data regarding a road segment associated with the location of the anomaly…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Figs. 1A-B elements 100-186, Figs. 5-8 steps 500-822). However, Konrardy does not explicitly teach geo-fence a map region in which the activities of the other vehicles deviate from the map; receive a data stream from the external sensors focused on the geo-fenced map region. 
                     In an analogous field of endeavor, Huang teaches geo-fence a map region in which the activities of the other vehicles deviate from the map (See Huang, e.g., “…The computer system can determine, based on location data received from an autonomous vehicle and the geofence data, that the autonomous vehicle is entering the geographic area associated with the navigation anomaly. The computer system can initiate a remote assistance session with the autonomous vehicle…” of Abstract, ¶ [0045]-¶ [0047], ¶ [0060]-¶ [0063], ¶ [0067]-¶ [0068], ¶ [0132]-¶ [0134], and Fig. 5B-C elements 502-512,  Fig. 6 steps 602-610); receive a data stream from the external sensors focused on the geo-fenced map region (See Huang, e.g., “…The computer system can generate, based on the identified navigation anomaly, an anomaly entry for storage in an anomaly database, the anomaly entry comprising geofence data describing a geographic area associated with the navigation anomaly. The computer system can determine, based on location data received from an autonomous vehicle and the geofence data, that the autonomous vehicle is entering the geographic area associated with the navigation anomaly. The computer system can initiate a remote assistance session with the autonomous vehicle…” of Abstract, ¶ [0038]-¶ [0040], and Fig. 2 elements 210-255,  Fig. 3 elements 300-340).
                    Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the control systems of the vehicle (e.g., obtaining environmental data associated with an anomaly within the vehicle operating environment…an anomaly may be identified…determining a location, type, and severity of the anomaly. If corrective action is determined to be needed in response to the identified anomaly…one or more corrective actions may be determined…implemented by the vehicle) of the Konrardy for geo-fence a map region in which the activities of the other vehicles deviate from the map; receive a data stream from the external sensors focused on the geo-fenced map region, as taught by Huang, according to known methods/systems to yield the ability to provide remote assistance to a plurality of autonomous vehicles, especially in cases where the autonomous vehicles encounter problems that they cannot solve independently.

          Consider claim 2:
                    The combination of Konrardy, Huang teaches everything claimed as implemented above in the rejection of claim 1. In addition, Konrardy teaches wherein the computing device further comprises: an anomaly detector configured to analyze the patterns of behavior of the activities of the other vehicles (See Konrardy, e.g., “…the vehicle 108 may observe that another vehicle has swerved based upon sensor data from one or more sensors 120 of the vehicle 108. Based upon such observation, the vehicle 108 may communicate with the other vehicle to obtain communication data indicating an indication of a reason why the other vehicle swerved (e.g., to avoid a pot hole or debris, to avoid an animal, or due to driver error…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Figs. 1A-B elements 100-186, Figs. 5-8 steps 500-822) and output the patterns of behavior (See Konrardy, e.g., “…The map database may be updated by adding new data regarding the anomaly to the database, the new data being associated with a suitability score or other autonomous operation suitability data regarding a road segment associated with the location of the anomaly…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Figs. 1A-B elements 100-186, Figs. 5-8 steps 500-822).

         Consider claim 3:
                    The combination of Konrardy, Huang teaches everything claimed as implemented above in the rejection of claim 2. In addition, Konrardy teaches wherein the computing device further comprises: a behavior matching unit operatively connected to the output of the anomaly detector See Konrardy, e.g., “…obtaining environmental data associated with an anomaly within the vehicle operating environment…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Figs. 1A-B elements 100-186, Figs. 5-8 steps 500-822), wherein the behavior matching unit is configured to match the patterns of behavior to a database of known patterns of behavior (See Konrardy, e.g., “…the communication data may be received in response to a request from the vehicle 108…the anomaly may include one or more of: (i) road construction; (ii) a flooded road; (iii) a pot hole; (iv) debris in a traffic lane; (v) inadequate road or lane marking visibility; (vi) presence of a bicycle lane; (vii) inoperable traffic lights; (viii) inadequate road lighting from street lights; (ix) presence of a pedestrian; (x) presence of a school bus stop; (xi) presence of a school zone; (xii) traffic direction by emergency personnel; (xiii) a traffic accident; (xiv) a detour; (xv) presence of children; or (xvi) presence of an animal…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Fig. 1A-B elements 100-186, Figs. 5-8 steps 500-822).

           Consider claim 4:
                    The combination of Konrardy, Huang teaches everything claimed as implemented above in the rejection of claim 3. In addition, Konrardy teaches wherein the computing device further comprises: a confidence level calculation unit operatively connected to the behavior matching unit (See Konrardy, e.g., “…At block 510, the external computing device 186 (such as a server 140) may determine one or more risk levels associated with the road segment…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Fig. 1A-B elements 100-186, Figs. 5-8 steps 500-822), wherein the confidence level calculation unit is configured to determine a confidence level based on a number of the other vehicles exhibiting the pattern of behavior (See Konrardy, e.g., “…At block 512, the external computing device 186 (such as a server 140) may calculate one or more scores for autonomous or semi-autonomous operation associated with the road segment (i.e., suitability scores). This may include determining a score representing a risk level category…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Fig. 1A-B elements 100-186, Figs. 5-8 steps 500-822); and a confidence level threshold comparison unit configured to compare the confidence level to a confidence level threshold (See Konrardy, e.g., “…This may include determining a score representing a risk level category (e.g., a score of 5 indicating high risk, a score of 4 indicating medium-high risk, a score of 1 indicating low risk, a score of 0 indicating that the road segment has not been analyzed, etc.) based upon a risk level determined…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Fig. 1A-B elements 100-186, Figs. 5-8 steps 500-822).

          Consider claim 5:
                    The combination of Konrardy, Huang teaches everything claimed as implemented above in the rejection of claim 4. In addition, Konrardy teaches wherein the computing device further comprises: a persistence value calculation unit operatively connected to the confidence level calculation unit when the confidence level is equal to or above the confidence level threshold (See Konrardy, e.g., “…At block 512, the external computing device 186 (such as a server 140) may calculate one or more scores for autonomous or semi-autonomous operation associated with the road segment (i.e., suitability scores)…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Fig. 1A-B elements 100-186, Figs. 5-8 steps 500-822), wherein the persistence value calculation unit is configured to determine a persistence value based on the pattern of behavior (See Konrardy, e.g., “…This may include determining a score representing a risk level category (e.g., a score of 5 indicating high risk, a score of 4 indicating medium-high risk, a score of 1 indicating low risk, a score of 0 indicating that the road segment has not been analyzed, etc.) based upon a risk level determined…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Fig. 1A-B elements 100-186, Figs. 5-8 steps 500-822).

          Consider claim 6:
                    The combination of Konrardy, Huang teaches everything claimed as implemented above in the rejection of claim 5. In addition, Konrardy teaches wherein the computing device further comprises: a behavior updater operatively connected to the persistence value calculation unit (See Konrardy, e.g., “…At block 512, the external computing device 186 (such as a server 140) may calculate one or more scores for autonomous or semi-autonomous operation associated with the road segment (i.e., suitability scores)…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Fig. 1A-B elements 100-186, Figs. 5-8 steps 500-822), wherein the behavior updater is configured to transmit an update to the in-vehicle map database, the update including the behavior and the persistence value (See Konrardy, e.g., “…the server 140 may update a map database based upon the information regarding the alert. The map database may be updated by adding new data regarding the anomaly to the database, the new data being associated with a suitability score or other autonomous operation suitability data regarding a road segment associated with the location of the anomaly…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Fig. 1A-B elements 100-186, Figs. 5-8 steps 500-822).

          Consider claim 7:
                    The combination of Konrardy, Huang teaches everything claimed as implemented above in the rejection of claim 6. In addition, Konrardy teaches wherein the in-vehicle map includes a map update determination unit configured to retain or drop an update of the behavior based on the persistence value (See Konrardy, e.g., “…The map database may be updated by adding new data regarding the anomaly to the database, the new data being associated with a suitability score or other autonomous operation suitability data regarding a road segment associated with the location of the anomaly…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Fig. 1A-B elements 100-186, Figs. 5-8 steps 500-822).

         Consider claim 8:
                    The combination of Konrardy, Huang teaches everything claimed as implemented above in the rejection of claim 6. In addition, Konrardy teaches wherein the in-vehicle map is operatively connected to a communication device, wherein the communication device is configured to transmit a map update and the data stream from the external sensors data to a map server (See Konrardy, e.g., “…the server 140 may update a map database based upon the information regarding the alert. The map database may be updated by adding new data regarding the anomaly to the database, the new data being associated with a suitability score or other autonomous operation suitability data regarding a road segment associated with the location of the anomaly…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Fig. 1A-B elements 100-186, Figs. 5-8 steps 500-822).

          Consider claim 9:
                  Konrardy teaches a method for updating an in-vehicle map of a host vehicle (See Konrardy, e.g., “…determining the suitability of various locations for autonomous and/or semi-autonomous operation of vehicles…obtain and process data from multiple sources to determine suitability of locations such as road segments…operating data from a plurality of autonomous vehicles may be used to determine whether each of a plurality of road segments may be safely traversed by vehicles using particular autonomous operation features or technologies…establish permissions or recommendations regarding the roadways for autonomous operation feature use by other vehicles…may not allow (e.g., may disable) aspects of autonomous or semi-autonomous operation along road segments rated below a minimum threshold safety level for the use of relevant autonomous operation features…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Figs. 1A-B elements 100-186, Figs. 5-8 steps 500-822), comprising: receiving data streams from a plurality of external sensors of a host vehicle (See Konrardy, e.g., “…the vehicle 108 may observe that another vehicle has swerved based upon sensor data from one or more sensors 120 of the vehicle 108. Based upon such observation, the vehicle 108 may communicate with the other vehicle to obtain communication data indicating an indication of a reason why the other vehicle swerved (e.g., to avoid a pot hole or debris, to avoid an animal, or due to driver error…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Figs. 1A-B elements 100-186, Figs. 5-8 steps 500-822); processing, using processing circuitry (Figs. 1A-B elements 100-186, Fig. 2 elements 110-250), the data streams to monitor the activities of other vehicles (See Konrardy, e.g., “…the vehicle 108 may observe that another vehicle has swerved based upon sensor data from one or more sensors 120 of the vehicle 108. Based upon such observation, the vehicle 108 may communicate with the other vehicle to obtain communication data indicating an indication of a reason why the other vehicle swerved (e.g., to avoid a pot hole or debris, to avoid an animal, or due to driver error…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Figs. 1A-B elements 100-186, Figs. 5-8 steps 500-822); determining whether the activities of the other vehicles deviate from map (See Konrardy, e.g., “…the communication data may be received in response to a request from the vehicle 108…may communicate with the other vehicle to obtain communication data indicating an indication of a reason why the other vehicle swerved The type of the anomaly may include one or more of: (i) road construction; (ii) a flooded road; (iii) a pot hole; (iv) debris in a traffic lane; (v) inadequate road or lane marking visibility; (vi) presence of a bicycle lane; (vii) inoperable traffic lights; (viii) inadequate road lighting from street lights; (ix) presence of a pedestrian; (x) presence of a school bus stop; (xi) presence of a school zone; (xii) traffic direction by emergency personnel; (xiii) a traffic accident; (xiv) a detour; (xv) presence of children; or (xvi) presence of an animal…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Fig. 1A-B elements 100-186, Figs. 5-8 steps 500-822); determining a map region in which the activities of the other vehicles deviate from the map (See Konrardy, e.g., “…obtaining environmental data associated with an anomaly within the vehicle operating environment…an anomaly may be identified…determining a location, type, and severity of the anomaly. If corrective action is determined to be needed in response to the identified anomaly…one or more corrective actions may be determined…implemented by the vehicle…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Figs. 1A-B elements 100-186, Figs. 5-8 steps 500-822); receiving a data stream from the external sensors focused on the determined map region (See Konrardy, e.g., “…obtaining environmental data associated with an anomaly within the vehicle operating environment…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Figs. 1A-B elements 100-186, Figs. 5-8 steps 500-822).
                     Konrardy further teaches analyzing patterns of behavior of the activities of the other vehicles from the data stream (See Konrardy, e.g., “…the communication data may be received in response to a request from the vehicle 108…the anomaly may include one or more of: (i) road construction; (ii) a flooded road; (iii) a pot hole; (iv) debris in a traffic lane; (v) inadequate road or lane marking visibility; (vi) presence of a bicycle lane; (vii) inoperable traffic lights; (viii) inadequate road lighting from street lights; (ix) presence of a pedestrian; (x) presence of a school bus stop; (xi) presence of a school zone; (xii) traffic direction by emergency personnel; (xiii) a traffic accident; (xiv) a detour; (xv) presence of children; or (xvi) presence of an animal…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Fig. 1A-B elements 100-186, Figs. 5-8 steps 500-822); and determining whether to update a database of the in-vehicle map with the behavior (See Konrardy, e.g., “…the server 140 may use the information included in the alert to update road segment suitability data in a map database…the server 140 may update a map database based upon the information regarding the alert. The map database may be updated by adding new data regarding the anomaly to the database, the new data being associated with a suitability score or other autonomous operation suitability data regarding a road segment associated with the location of the anomaly…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Figs. 1A-B elements 100-186, Figs. 5-8 steps 500-822). However, Konrardy does not explicitly teach geo-fencing a map region in which the activities of the other vehicles deviate from the map; receiving a data stream from the external sensors focused on the geo-fenced map region. 
                     In an analogous field of endeavor, Huang teaches geo-fencing a map region in which the activities of the other vehicles deviate from the map (See Huang, e.g., “…The computer system can determine, based on location data received from an autonomous vehicle and the geofence data, that the autonomous vehicle is entering the geographic area associated with the navigation anomaly. The computer system can initiate a remote assistance session with the autonomous vehicle…” of Abstract, ¶ [0045]-¶ [0047], ¶ [0060]-¶ [0063], ¶ [0067]-¶ [0068], ¶ [0132]-¶ [0134], and Fig. 5B-C elements 502-512,  Fig. 6 steps 602-610); receiving a data stream from the external sensors focused on the geo-fenced map region (See Huang, e.g., “…The computer system can generate, based on the identified navigation anomaly, an anomaly entry for storage in an anomaly database, the anomaly entry comprising geofence data describing a geographic area associated with the navigation anomaly. The computer system can determine, based on location data received from an autonomous vehicle and the geofence data, that the autonomous vehicle is entering the geographic area associated with the navigation anomaly. The computer system can initiate a remote assistance session with the autonomous vehicle…” of Abstract, ¶ [0038]-¶ [0040], and Fig. 2 elements 210-255,  Fig. 3 elements 300-340).
                    Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the control systems of the vehicle (e.g., obtaining environmental data associated with an anomaly within the vehicle operating environment…an anomaly may be identified…determining a location, type, and severity of the anomaly. If corrective action is determined to be needed in response to the identified anomaly…one or more corrective actions may be determined…implemented by the vehicle) of the Konrardy for geo-fence a map region in which the activities of the other vehicles deviate from the map; receive a data stream from the external sensors focused on the geo-fenced map region, as taught by Huang, according to known methods/systems to yield the ability to provide remote assistance to a plurality of autonomous vehicles, especially in cases where the autonomous vehicles encounter problems that they cannot solve independently.

          Consider claim 10:
                    The combination of Konrardy, Huang teaches everything claimed as implemented above in the rejection of claim 9. In addition, Konrardy teaches further comprising: training an anomaly detector with datasets of known patterns of behavior (See Konrardy, e.g., “…the vehicle 108 may observe that another vehicle has swerved based upon sensor data from one or more sensors 120 of the vehicle 108. Based upon such observation, the vehicle 108 may communicate with the other vehicle to obtain communication data indicating an indication of a reason why the other vehicle swerved (e.g., to avoid a pot hole or debris, to avoid an animal, or due to driver error…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Figs. 1A-B elements 100-186, Figs. 5-8 steps 500-822); applying the data stream from the external sensors focused on the determined map region to the anomaly detector (See Konrardy, e.g., “…obtaining environmental data associated with an anomaly within the vehicle operating environment…an anomaly may be identified…determining a location, type, and severity of the anomaly. If corrective action is determined to be needed in response to the identified anomaly…one or more corrective actions may be determined…implemented by the vehicle…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Figs. 1A-B elements 100-186, Figs. 5-8 steps 500-822); and output the patterns of behavior (See Konrardy, e.g., “…The map database may be updated by adding new data regarding the anomaly to the database, the new data being associated with a suitability score or other autonomous operation suitability data regarding a road segment associated with the location of the anomaly…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Figs. 1A-B elements 100-186, Figs. 5-8 steps 500-822). Huang teaches geo-fencing a map region (See Huang, e.g., “…The computer system can determine, based on location data received from an autonomous vehicle and the geofence data, that the autonomous vehicle is entering the geographic area associated with the navigation anomaly. The computer system can initiate a remote assistance session with the autonomous vehicle…” of Abstract, ¶ [0045]-¶ [0047], ¶ [0060]-¶ [0063], ¶ [0067]-¶ [0068], ¶ [0132]-¶ [0134], and Fig. 5B-C elements 502-512,  Fig. 6 steps 602-610). The motivation is to ascertain that the operators are apprised of the situations on the road before hand, hence, the precious time of the drivers is saved, thereby, making the autonomous vehicle ride more entertaining, enjoyable. 

         Consider claim 11:
                    The combination of Konrardy, Huang teaches everything claimed as implemented above in the rejection of claim 10. In addition, Konrardy teaches further comprising: matching the patterns of behavior of the data stream to a database of known patterns of behavior to identify the behavior (See Konrardy, e.g., “…The map database may be updated by adding new data regarding the anomaly to the database, the new data being associated with a suitability score or other autonomous operation suitability data regarding a road segment associated with the location of the anomaly…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Figs. 1A-B elements 100-186, Figs. 5-8 steps 500-822).

           Consider claim 12:
                    The combination of Konrardy, Huang teaches everything claimed as implemented above in the rejection of claim 11. In addition, Konrardy teaches further comprising: calculating a confidence level of the behavior based on a number of the other vehicles exhibiting the behavior (See Konrardy, e.g., “…At block 512, the external computing device 186 (such as a server 140) may calculate one or more scores for autonomous or semi-autonomous operation associated with the road segment (i.e., suitability scores). This may include determining a score representing a risk level category…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Fig. 1A-B elements 100-186, Figs. 5-8 steps 500-822); comparing the confidence level of the behavior to a confidence level threshold; continuing to monitor the activities of other vehicles if the confidence level is below the confidence level threshold (See Konrardy, e.g., “…This may include determining a score representing a risk level category (e.g., a score of 5 indicating high risk, a score of 4 indicating medium-high risk, a score of 1 indicating low risk, a score of 0 indicating that the road segment has not been analyzed, etc.) based upon a risk level determined…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Fig. 1A-B elements 100-186, Figs. 5-8 steps 500-822); and outputting the confidence level of the behavior if the confidence level is equal to or above the confidence level threshold (See Konrardy, e.g., “…This may include determining a score representing a risk level category (e.g., a score of 5 indicating high risk, a score of 4 indicating medium-high risk, a score of 1 indicating low risk, a score of 0 indicating that the road segment has not been analyzed, etc.) based upon a risk level determined…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Fig. 1A-B elements 100-186, Figs. 5-8 steps 500-822)

          Consider claim 13:
                    The combination of Konrardy, Huang teaches everything claimed as implemented above in the rejection of claim 12. In addition, Konrardy teaches calculating a persistence value of the behavior when the confidence level is equal to or above the confidence level threshold (See Konrardy, e.g., “…At block 512, the external computing device 186 (such as a server 140) may calculate one or more scores for autonomous or semi-autonomous operation associated with the road segment (i.e., suitability scores)…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Fig. 1A-B elements 100-186, Figs. 5-8 steps 500-822), and transmitting an update to the database of the in-vehicle map, the update including the behavior and the persistence value (See Konrardy, e.g., “…This may include determining a score representing a risk level category (e.g., a score of 5 indicating high risk, a score of 4 indicating medium-high risk, a score of 1 indicating low risk, a score of 0 indicating that the road segment has not been analyzed, etc.) based upon a risk level determined…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Fig. 1A-B elements 100-186, Figs. 5-8 steps 500-822).

          Consider claim 14:
                    The combination of Konrardy, Huang teaches everything claimed as implemented above in the rejection of claim 13. In addition, Konrardy teaches further comprising: retaining the update of the behavior in the database of the in-vehicle map if the persistence value is equal to or above a persistence value threshold (See Konrardy, e.g., “…At block 512, the external computing device 186 (such as a server 140) may calculate one or more scores for autonomous or semi-autonomous operation associated with the road segment (i.e., suitability scores)…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Fig. 1A-B elements 100-186, Figs. 5-8 steps 500-822), and transmitting the update of the behavior to a map server during a time of high data connectivity (See Konrardy, e.g., “…the server 140 may update a map database based upon the information regarding the alert. The map database may be updated by adding new data regarding the anomaly to the database, the new data being associated with a suitability score or other autonomous operation suitability data regarding a road segment associated with the location of the anomaly…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Fig. 1A-B elements 100-186, Figs. 5-8 steps 500-822).

          Consider claim 15:
                    The combination of Konrardy, Huang teaches everything claimed as implemented above in the rejection of claim 13. In addition, Konrardy teaches further comprising: dropping the update of the behavior if the persistence value is below a persistence value threshold and the in-vehicle map database is full (See Konrardy, e.g., “…The map database may be updated by adding new data regarding the anomaly to the database, the new data being associated with a suitability score or other autonomous operation suitability data regarding a road segment associated with the location of the anomaly…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Fig. 1A-B elements 100-186, Figs. 5-8 steps 500-822).

         Consider claim 16:
                    The combination of Konrardy, Huang teaches everything claimed as implemented above in the rejection of claim 13. In addition, Konrardy teaches further comprising: updating the in-vehicle map with the behavior if the persistence value is below a persistence value threshold and above a persistence value of a previously stored update; and dropping the previously stored update (See Konrardy, e.g., “…the server 140 may update a map database based upon the information regarding the alert. The map database may be updated by adding new data regarding the anomaly to the database, the new data being associated with a suitability score or other autonomous operation suitability data regarding a road segment associated with the location of the anomaly…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Fig. 1A-B elements 100-186, Figs. 5-8 steps 500-822). 

         Consider claim 17:
                    The combination of Konrardy, Huang teaches everything claimed as implemented above in the rejection of claim 13. In addition, Konrardy teaches further comprising: determining the confidence level threshold based on the behavior (See Konrardy, e.g., “…At block 512, the external computing device 186 (such as a server 140) may calculate one or more scores for autonomous or semi-autonomous operation associated with the road segment (i.e., suitability scores)…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Fig. 1A-B elements 100-186, Figs. 5-8 steps 500-822).

          Consider claim 18:
                    The combination of Konrardy, Huang teaches everything claimed as implemented above in the rejection of claim 13. In addition, Konrardy teaches further comprising: determining the persistence value threshold based on the behavior (See Konrardy, e.g., “…the server 140 may update a map database based upon the information regarding the alert. The map database may be updated by adding new data regarding the anomaly to the database, the new data being associated with a suitability score or other autonomous operation suitability data regarding a road segment associated with the location of the anomaly…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Fig. 1A-B elements 100-186, Figs. 5-8 steps 500-822).

          Consider claim 19:
                  Konrardy teaches non-transitory computer readable medium having instructions stored (Figs. 1A-B elements 100-186, Fig. 2 elements 110-250) therein that, when executed by one or more processors (Figs. 1A-B elements 100-186, Fig. 2 elements 110-250), cause the one or more processors to perform a method for updating an in-vehicle map of a host vehicle (See Konrardy, e.g., “…determining the suitability of various locations for autonomous and/or semi-autonomous operation of vehicles…obtain and process data from multiple sources to determine suitability of locations such as road segments…operating data from a plurality of autonomous vehicles may be used to determine whether each of a plurality of road segments may be safely traversed by vehicles using particular autonomous operation features or technologies…establish permissions or recommendations regarding the roadways for autonomous operation feature use by other vehicles…may not allow (e.g., may disable) aspects of autonomous or semi-autonomous operation along road segments rated below a minimum threshold safety level for the use of relevant autonomous operation features…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Figs. 1A-B elements 100-186, Figs. 5-8 steps 500-822), comprising: receiving data streams from a plurality of external sensors of a host vehicle (See Konrardy, e.g., “…the vehicle 108 may observe that another vehicle has swerved based upon sensor data from one or more sensors 120 of the vehicle 108. Based upon such observation, the vehicle 108 may communicate with the other vehicle to obtain communication data indicating an indication of a reason why the other vehicle swerved (e.g., to avoid a pot hole or debris, to avoid an animal, or due to driver error…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Figs. 1A-B elements 100-186, Figs. 5-8 steps 500-822); processing the data streams to monitor the activities of other vehicles (See Konrardy, e.g., “…the vehicle 108 may observe that another vehicle has swerved based upon sensor data from one or more sensors 120 of the vehicle 108. Based upon such observation, the vehicle 108 may communicate with the other vehicle to obtain communication data indicating an indication of a reason why the other vehicle swerved (e.g., to avoid a pot hole or debris, to avoid an animal, or due to driver error…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Figs. 1A-B elements 100-186, Figs. 5-8 steps 500-822); determining whether the activities of the other vehicles deviate from map (See Konrardy, e.g., “…the communication data may be received in response to a request from the vehicle 108…may communicate with the other vehicle to obtain communication data indicating an indication of a reason why the other vehicle swerved The type of the anomaly may include one or more of: (i) road construction; (ii) a flooded road; (iii) a pot hole; (iv) debris in a traffic lane; (v) inadequate road or lane marking visibility; (vi) presence of a bicycle lane; (vii) inoperable traffic lights; (viii) inadequate road lighting from street lights; (ix) presence of a pedestrian; (x) presence of a school bus stop; (xi) presence of a school zone; (xii) traffic direction by emergency personnel; (xiii) a traffic accident; (xiv) a detour; (xv) presence of children; or (xvi) presence of an animal…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Fig. 1A-B elements 100-186, Figs. 5-8 steps 500-822); determining a map region in which the activities of the other vehicles deviate from the map (See Konrardy, e.g., “…obtaining environmental data associated with an anomaly within the vehicle operating environment…an anomaly may be identified…determining a location, type, and severity of the anomaly. If corrective action is determined to be needed in response to the identified anomaly…one or more corrective actions may be determined…implemented by the vehicle…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Figs. 1A-B elements 100-186, Figs. 5-8 steps 500-822); receiving a data stream from the external sensors focused on the determined map region (See Konrardy, e.g., “…obtaining environmental data associated with an anomaly within the vehicle operating environment…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Figs. 1A-B elements 100-186, Figs. 5-8 steps 500-822).
                     Konrardy further teaches analyzing patterns of behavior of the activities of the other vehicles from the data stream (See Konrardy, e.g., “…the communication data may be received in response to a request from the vehicle 108…the anomaly may include one or more of: (i) road construction; (ii) a flooded road; (iii) a pot hole; (iv) debris in a traffic lane; (v) inadequate road or lane marking visibility; (vi) presence of a bicycle lane; (vii) inoperable traffic lights; (viii) inadequate road lighting from street lights; (ix) presence of a pedestrian; (x) presence of a school bus stop; (xi) presence of a school zone; (xii) traffic direction by emergency personnel; (xiii) a traffic accident; (xiv) a detour; (xv) presence of children; or (xvi) presence of an animal…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Fig. 1A-B elements 100-186, Figs. 5-8 steps 500-822); and determining whether to update a database of the in-vehicle map with the behavior (See Konrardy, e.g., “…the server 140 may use the information included in the alert to update road segment suitability data in a map database…the server 140 may update a map database based upon the information regarding the alert. The map database may be updated by adding new data regarding the anomaly to the database, the new data being associated with a suitability score or other autonomous operation suitability data regarding a road segment associated with the location of the anomaly…” of Col. 34:1-Col. 38:67, Col. 43:25-Col. 45:60, and Figs. 1A-B elements 100-186, Figs. 5-8 steps 500-822). However, Konrardy does not explicitly teach geo-fencing a map region in which the activities of the other vehicles deviate from the map; receiving a data stream from the external sensors focused on the geo-fenced map region. 
                     In an analogous field of endeavor, Huang teaches geo-fencing a map region in which the activities of the other vehicles deviate from the map (See Huang, e.g., “…The computer system can determine, based on location data received from an autonomous vehicle and the geofence data, that the autonomous vehicle is entering the geographic area associated with the navigation anomaly. The computer system can initiate a remote assistance session with the autonomous vehicle…” of Abstract, ¶ [0045]-¶ [0047], ¶ [0060]-¶ [0063], ¶ [0067]-¶ [0068], ¶ [0132]-¶ [0134], and Fig. 5B-C elements 502-512,  Fig. 6 steps 602-610); receiving a data stream from the external sensors focused on the geo-fenced map region (See Huang, e.g., “…The computer system can generate, based on the identified navigation anomaly, an anomaly entry for storage in an anomaly database, the anomaly entry comprising geofence data describing a geographic area associated with the navigation anomaly. The computer system can determine, based on location data received from an autonomous vehicle and the geofence data, that the autonomous vehicle is entering the geographic area associated with the navigation anomaly. The computer system can initiate a remote assistance session with the autonomous vehicle…” of Abstract, ¶ [0038]-¶ [0040], and Fig. 2 elements 210-255,  Fig. 3 elements 300-340).
                    Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the control systems of the vehicle (e.g., obtaining environmental data associated with an anomaly within the vehicle operating environment…an anomaly may be identified…determining a location, type, and severity of the anomaly. If corrective action is determined to be needed in response to the identified anomaly…one or more corrective actions may be determined…implemented by the vehicle) of the Konrardy for geo-fence a map region in which the activities of the other vehicles deviate from the map; receive a data stream from the external sensors focused on the geo-fenced map region, as taught by Huang, according to known methods/systems to yield the ability to provide remote assistance to a plurality of autonomous vehicles, especially in cases where the autonomous vehicles encounter problems that they cannot solve independently.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further, the prior art on record does not teach or suggest either in singularity or in combination the claimed subject matter of claim 20.        


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Shalev-Shwartz et al. (US Pub. No.: 2021/0110484 A1) teaches “A method including operations to obtain a planned driving action for accomplishing a navigational goal of a host vehicle on a roadway, identify a planned trajectory for the host vehicle, corresponding to the planned driving action, identify, from sensor data representative of an environment of the host vehicle, an occluded location of a potential object that is occluded from view of the host vehicle, identify a possible trajectory of the potential object, based on possible movement of the potential object from the location into the roadway, identify an intersection of the planned trajectory for the host vehicle with the possible trajectory for the potential object, determine a safety action of the host vehicle to respond to the possible movement of the potential object, and apply the safety action to change the planned driving action of the host vehicle.”

          Kangaspunta et al. (US Pub. No.: 2019/0272446 A1) teaches “A system may automatically create training datasets for training a segmentation model to recognize features such as lanes on a road. The system may receive sensor data representative of a portion of an environment and map data from a map data store including existing map data for the portion of the environment that includes features present in that portion of the environment. The system may project or overlay the features onto the sensor data to create training datasets for training the segmentation model, which may be a neural network. The training datasets may be communicated to the segmentation model to train the segmentation model to segment data associated with similar features present in different sensor data. The trained segmentation model may be used to update the map data store, and may be used to segment sensor data obtained from other portions of the environment, such as portions not previously mapped.”

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667